Case 2:20-cv-00475-CBM-AS Document 33 Filed 05/20/20 Page 1 of 15 Page ID #:120


   Stephen M. Doniger (SBN 179314)
 1 stephen@donigerlawfirm.com
   Scott A. Burroughs (SBN 235718)
 2 scott@donigerlawfirm.com
 3 Frank  Gregory Casella (SBN 301494)
   fcasella@donigerlawfirm.com
 4 DONIGER / BURROUGHS
   603 Rose Avenue
 5 Venice California 90291
   Telephone: (310) 590-1820
 6
   Attorneys for Plaintiff
 7
 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10 TAERIM CO., LTD.,                               Case No.: 2:20-cv-00475-CBM(ASx)
                                                   Referred to Hon. Alka Sagar
11
     Plaintiff,                                    PROTECTIVE ORDER
12
13 v.
                                                  DISCOVERY MATTER
14 LGB, INC., et al.
15
     Defendants.
16
17
            Pursuant to Fed.R.Civ.P. 26(c), the parties to this lawsuit, through undersigned
18
     counsel, jointly submit this Stipulated Protective Order to govern the handling of
19
     information and materials produced in the course of discovery or filed with the Court in
20
     this action:
21
            1. A. PURPOSES OF LIMITATIONS
22
            Discovery in this action is likely to involve production of confidential, proprietary,
23
     or private information for which special protection from public disclosure and from use
24
     for any purpose other than prosecuting this litigation may be warranted. Accordingly, the
25
     parties hereby stipulate to and petition the Court to enter the following Stipulated
26
     Protective Order. The parties acknowledge that this Order does not confer blanket
27
     protections on all disclosures or responses to discovery and that the protection it affords
28
     from public disclosure and use extends only to the limited information or items that are
 Case 2:20-cv-00475-CBM-AS Document 33 Filed 05/20/20 Page 2 of 15 Page ID #:121



 1 entitled to confidential treatment under the applicable legal principles. The parties further
 2 acknowledge, as set forth in Section 12.3, below, that this Stipulated Protective Order
 3 does not entitle them to file confidential information under seal; Civil Local Rule 79-5
 4 sets forth the procedures that must be followed and the standards that will be applied
 5 when a party seeks permission from the court to file material under seal.
 6         B.     GOOD CAUSE STATEMENT
 7         This action is likely to involve trade secrets, customer and pricing lists and other
 8 valuable research, development, commercial, financial, technical and/or proprietary
 9 information for which special protection from public disclosure and from use for any
10 purpose other than prosecution of this action is warranted. Such confidential and
11 proprietary materials and information consist of, among other things, confidential
12 business or financial information, information regarding confidential business practices,
13 or other confidential research, development, or commercial information (including
14 information implicating privacy rights of third parties), information otherwise generally
15 unavailable to the public, or which may be privileged or otherwise protected from
16 disclosure under state or federal statutes, court rules, case decisions, or common law.
17 Accordingly, to expedite the flow of information, to facilitate the prompt resolution of
18 disputes over confidentiality of discovery materials, to adequately protect information
19 the parties are entitled to keep confidential, to ensure that the parties are permitted
20 reasonable necessary uses of such material in preparation for and in the conduct of trial,
21 to address their handling at the end of the litigation, and serve the ends of justice, a
22 protective order for such information is justified in this matter. It is the intent of the
23 parties that information will not be designated as confidential for tactical reasons and that
24 nothing be so designated without a good faith belief that it has been maintained in a
25 confidential, non-public manner, and there is good cause why it should not be part of the
26 public record of this case.
27         2.     DEFINITIONS
28         2.1    Action: this pending federal lawsuit, Case No. 2:20-cv-00475-CBM-AS

                                                  -2-
 Case 2:20-cv-00475-CBM-AS Document 33 Filed 05/20/20 Page 3 of 15 Page ID #:122



 1         2.2    Challenging Party: a Party or Non-Party that challenges the designation of
 2 information or items under this Order.
 3         2.3    “CONFIDENTIAL” Information or Items: information (regardless of how
 4 it is generated, stored or maintained) or tangible things that qualify for protection under
 5 Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
 6 Statement.
 7         2.4    “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or Items:
 8 extremely sensitive “CONFIDENTIAL” Information or Items, the disclosure of which to
 9 another Party or Non-Party would create a substantial risk of serious harm that could not
10 be avoided by less restrictive means. Information and material that may be subject to this
11 protection includes, but is not limited to, financial, marketing and other sales data, and/or
12 information having strategic commercial value pertaining to the Designating Party’s
13 trade or business.
14         2.5    Counsel: Outside Counsel of Record and House Counsel (as well as their
15 support staff).
16         2.6    Designating Party: a Party or Non-Party that designates information or items
17 that it produces in disclosures or in responses to discovery as “CONFIDENTIAL” or
18 “CONFIDENTIAL -- ATTORNEYS’ EYES ONLY.”
19         2.7    Disclosure or Discovery Material: all items or information, regardless of the
20 medium or manner in which it is generated, stored, or maintained (including, among other
21 things, testimony, transcripts, and tangible things), that are produced or generated in
22 disclosures or responses to discovery in this matter.
23         2.8    Expert: a person with specialized knowledge or experience in a matter
24 pertinent to the litigation who has been retained by a Party or its counsel to serve as an
25 expert witness or as a consultant in this Action.
26         2.9    House Counsel: attorneys who are employees of a party to this Action.
27 House Counsel does not include Outside Counsel of Record or any other outside counsel.
28


                                                  -3-
 Case 2:20-cv-00475-CBM-AS Document 33 Filed 05/20/20 Page 4 of 15 Page ID #:123



 1         2.10 Non-Party: any natural person, partnership, corporation, association, or
 2 other legal entity not named as a Party to this action.
 3         2.11 Outside Counsel of Record: attorneys who are not employees of a party to
 4 this Action but are retained to represent or advise a party to this Action and have appeared
 5 in this Action on behalf of that party or are affiliated with a law firm which has appeared
 6 on behalf of that party, and includes support staff.
 7         2.12 Party: any party to this Action, including all of its officers, directors,
 8 employees, consultants, retained experts, and Outside Counsel of Record (and their
 9 respective support staffs).
10         2.13 Producing Party: a Party or Non-Party that produces Disclosure or
11 Discovery Material in this Action.
12         2.14 Professional Vendors: persons or entities that provide litigation support
13 services     (e.g.,   photocopying,   videotaping,     translating,   preparing   exhibits   or
14 demonstrations, and organizing, storing, or retrieving data in any form or medium) and
15 their employees and subcontractors.
16         2.15 Protected Material: any Disclosure or Discovery Material that is designated
17 as “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
18         2.16 Receiving Party: a Party that receives Disclosure or Discovery Material
19 from a Producing Party.
20         3.     SCOPE
21         The protections conferred by this Stipulation and Order cover not only Protected
22 Material (as defined above), but also (1) any information copied or extracted from
23 Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
24 Material; and (3) any testimony, conversations, or presentations by Parties or their
25 Counsel that might reveal Protected Material.
26         Any use of Protected Material at trial shall be governed by the orders of the trial
27 judge. This Order does not govern the use of Protected Material at trial.
28


                                                 -4-
 Case 2:20-cv-00475-CBM-AS Document 33 Filed 05/20/20 Page 5 of 15 Page ID #:124



 1         4.    DURATION
 2         Even after final disposition of this litigation, the confidentiality obligations
 3 imposed by this Order shall remain in effect until a Designating Party agrees otherwise
 4 in writing or a court order otherwise directs. Final disposition shall be deemed to be the
 5 later of (1) dismissal of all claims and defenses in this Action, with or without prejudice;
 6 and (2) final judgment herein after the completion and exhaustion of all appeals,
 7 rehearings, remands, trials, or reviews of this Action, including the time limits for filing
 8 any motions or applications for extension of time pursuant to applicable law.
 9         5.    DESIGNATING PROTECTED MATERIAL
10         5.1   Exercise of Restraint and Care in Designating Material for Protection. Each
11 Party or Non-Party that designates information or items for protection under this Order
12 must take care to limit any such designation to specific material that qualifies under the
13 appropriate standards. The Designating Party must designate for protection only those
14 parts of material, documents, items, or oral or written communications that qualify so
15 that other portions of the material, documents, items, or communications for which
16 protection is not warranted are not swept unjustifiably within the ambit of this Order.
17         Mass, indiscriminate, or routinized designations are prohibited. Designations that
18 are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
19 to unnecessarily encumber the case development process or to impose unnecessary
20 expenses and burdens on other parties) may expose the Designating Party to sanctions.
21         If it comes to a Designating Party’s attention that information or items that it
22 designated for protection do not qualify for protection, that Designating Party must
23 promptly notify all other Parties that it is withdrawing the inapplicable designation.
24         5.2   Manner and Timing of Designations. Except as otherwise provided in this
25 Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
26 ordered, Disclosure or Discovery Material that qualifies for protection under this Order
27 must be clearly so designated before the material is disclosed or produced.
28         Designation in conformity with this Order requires:

                                                 -5-
 Case 2:20-cv-00475-CBM-AS Document 33 Filed 05/20/20 Page 6 of 15 Page ID #:125



 1                (a)   for information in documentary form (e.g., paper or electronic
 2 documents, but excluding transcripts of depositions or other pretrial or trial proceedings),
 3 that the Producing Party affix at a minimum, the legend “CONFIDENTIAL” or
 4 “CONFIDENTIAL -- ATTORNEYS’ EYES ONLY” (hereinafter “CONFIDENTIAL”
 5 legend or “CONFIDENTIAL -- ATTORNEYS’ EYES ONLY” legend), to each page
 6 that contains protected material. If only a portion or portions of the material on a page
 7 qualifies for protection, the Producing Party also must clearly identify the protected
 8 portion(s) (e.g., by making appropriate markings in the margins).
 9         A Party or Non-Party that makes original documents available for inspection need
10 not designate them for protection until after the inspecting Party has indicated which
11 documents it would like copied and produced. During the inspection and before the
12 designation, all of the material made available for inspection shall be deemed
13 “CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” After the inspecting Party has
14 identified the documents it wants copied and produced, the Producing Party must
15 determine which documents, or portions thereof, qualify for protection under this Order.
16 Then, before producing the specified documents, the Producing Party must affix the
17 “CONFIDENTIAL legend” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY
18 legend” to each page that contains Protected Material. If only a portion or portions of the
19 material on a page qualifies for protection, the Producing Party also must clearly identify
20 the protected portion(s) (e.g., by making appropriate markings in the margins).
21                (b)   Deposition transcripts and portions thereof taken in this action may
22 be designated as “CONFIDENTIAL,” or “CONFIDENTIAL – ATTORNEYS’ EYES
23 ONLY” during the deposition or after, in which case the portion of the transcript
24 containing Protected Material shall be identified in the transcript by the Court Reporter
25 as “CONFIDENTIAL,” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” The
26 designated testimony shall be bound in a separate volume and marked by the reporter
27 accordingly.
28


                                                 -6-
 Case 2:20-cv-00475-CBM-AS Document 33 Filed 05/20/20 Page 7 of 15 Page ID #:126



 1         Where testimony is designated during the deposition, the Designating Party shall
 2 have the right to exclude, at those portions of the deposition, all persons not authorized
 3 by the terms of this Protective Order to receive such Protected Material. Within thirty
 4 (30) days after a deposition transcript is certified by the court reporter, any party may
 5 designate pages of the transcript and/or its exhibits as Protected Material. During such
 6 thirty (30) day period, the transcript in its entirety shall be treated as “CONFIDENTIAL”
 7 (except for those portions identified earlier as “CONFIDENTIAL – ATTORNEYS’
 8 EYES ONLY” which shall be treated accordingly from the date of designation). If any
 9 party so designates such material, the parties shall provide written notice of such
10 designation to all parties within the thirty (30) day period. Protected Material within the
11 deposition transcript or the exhibits thereto may be identified in writing by page and line,
12 or by underlining and marking such portions “CONFIDENTIAL,” “CONFIDENTIAL –
13 ATTORNEYS’ EYES ONLY” and providing such marked-up portions to all counsel.
14                (c)   for information produced in some form other than documentary and
15 for any other tangible items, that the Producing Party affix in a prominent place on the
16 exterior of the container or containers in which the information is stored the legend
17 “CONFIDENTIAL” or “CONFIDENTIAL -- ATTORNEYS’ EYES ONLY.” If only a
18 portion or portions of the information warrants protection, the Producing Party, to the
19 extent practicable, shall identify the protected portion(s).
20         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
21 to designate qualified information or items does not, standing alone, waive the
22 Designating Party’s right to secure protection under this Order for such material. Upon
23 timely correction of a designation, the Receiving Party must make reasonable efforts to
24 assure that the material is treated in accordance with the provisions of this Order.
25         6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
26         6.1    Timing of Challenges. Any Party or Non-Party may challenge a designation
27 of confidentiality at any time that is consistent with the Court’s Scheduling Order.
28


                                                  -7-
 Case 2:20-cv-00475-CBM-AS Document 33 Filed 05/20/20 Page 8 of 15 Page ID #:127



 1         6.2    Meet and Confer. The Challenging Party shall initiate the dispute resolution
 2 process under Local Rule 37.1 et seq.
 3         6.3    The burden of persuasion in any such challenge proceeding shall be on the
 4 Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
 5 to harass or impose unnecessary expenses and burdens on other parties) may expose the
 6 Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
 7 the confidentiality designation, all parties shall continue to afford the material in question
 8 the level of protection to which it is entitled under the Producing Party’s designation until
 9 the Court rules on the challenge.
10         7.     ACCESS TO AND USE OF PROTECTED MATERIAL
11         7.1    Basic Principles. A Receiving Party may use Protected Material that is
12 disclosed or produced by another Party or by a Non-Party in connection with this Action
13 only for prosecuting, defending, or attempting to settle this Action. Such Protected
14 Material may be disclosed only to the categories of persons and under the conditions
15 described in this Order. When the Action has been terminated, a Receiving Party must
16 comply with the provisions of section 13 below (FINAL DISPOSITION).
17         Protected Material must be stored and maintained by a Receiving Party at a
18 location and in a secure manner that ensures that access is limited to the persons
19 authorized under this Order.
20         7.2    Disclosure of “CONFIDENTIAL -- ATTORNEYS’ EYES ONLY”
21 Information or Items. Unless otherwise ordered by the court or permitted in writing by
22 the Designating Party, a Receiving Party may disclose any information or item designated
23 “CONFIDENTIAL -- ATTORNEYS’ EYES ONLY” only to:
24                (a)   the Receiving Party’s Outside Counsel of Record in this Action, as
25 well as employees of said Outside Counsel of Record to whom it is reasonably necessary
26 to disclose the information for this Action;
27                (b)   House Counsel of the Receiving Party (and their support staff) to
28 whom disclosure is reasonably necessary for this Action;


                                                  -8-
 Case 2:20-cv-00475-CBM-AS Document 33 Filed 05/20/20 Page 9 of 15 Page ID #:128



 1               (c)    Experts (as defined in this Order) of the Receiving Party to whom
 2 disclosure is reasonably necessary for this Action and who have signed the
 3 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 4               (d)    the court and its personnel;
 5               (e)    private court reporters and their staff to whom disclosure is
 6 reasonably necessary for this Action and who have signed the “Acknowledgment and
 7 Agreement to Be Bound” (Exhibit A);
 8               (f)    professional jury or trial consultants, mock jurors, and Professional
 9 Vendors to whom disclosure is reasonably necessary for this Action and who have signed
10 the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
11               (g)    the author or recipient of a document containing the information or a
12 custodian or other person who otherwise possessed or knew the information;
13               (h)    during their depositions, witnesses, and attorneys for witnesses, in the
14 Action to whom disclosure is reasonably necessary provided: (1) the deposing party
15 requests that the witness sign the form attached as Exhibit A hereto; and (2) they will not
16 be permitted to keep any confidential information unless otherwise agreed by the
17 Designating Party or ordered by the court; and
18               (i)    any mediator or settlement officer, and their supporting personnel,
19 mutually agreed upon by any of the parties engaged in settlement discussions.
20         7.3   Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
21 ordered by the court or permitted in writing by the Designating Party, a Receiving Party
22 may disclose any information or item designated “CONFIDENTIAL” only to:
23               (a)    persons   authorized    under   paragraph    7.2   above    to   access
24 “CONFIDENTIAL -- ATTORNEYS’ EYES ONLY” Information or Items; and
25               (b)    the officers, directors, and employees (including House Counsel) of
26 the Receiving Party to whom disclosure is reasonably necessary for this Action.
27         7.4   Nothing herein in any way restricts the ability of the Receiving Party to use
28 “CONFIDENTIAL,” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” material


                                                 -9-
Case 2:20-cv-00475-CBM-AS Document 33 Filed 05/20/20 Page 10 of 15 Page ID #:129



 1 produced to it in examining or cross-examining at trial any employee or consultant of the
 2 Designating Party.
 3         7.5    Nothing herein shall bar any attorney in the course of rendering advice to
 4 such attorney’s client with respect to this litigation from relying generally on examination
 5 of Protected Material; provided, however, that in rendering such advice and otherwise
 6 communicating with the client, the attorney shall not disclose the specific contents of any
 7 CONFIDENTIAL ATTORNEYS’ EYES ONLY produced by another party if such
 8 disclosure would be contrary to the terms of this Confidentiality Agreement. The Parties
 9 further agree that Plaintiff is free to name revealed alleged infringers as defendants in
10 lawsuit, notwithstanding any Party’s designation of documents showing such information
11 as CONFIDENTIAL ATTORNEYS’ EYES ONLY.
12         8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
13                IN OTHER LITIGATION
14         If a Party is served with a subpoena or a court order that compels disclosure of any
15 information or items designated in this Action as “CONFIDENTIAL” or
16 “CONFIDENTIAL -- ATTORNEYS’ EYES ONLY,” that Party must:
17                (a)   promptly notify in writing the Designating Party. Such notification
18 shall include a copy of the subpoena or court order;
19                (b)   promptly notify in writing the party who caused the subpoena or order
20 to issue in the other litigation that some or all of the material covered by the subpoena or
21 order is subject to this Protective Order. Such notification shall include a copy of this
22 Stipulated Protective Order; and
23                (c)   cooperate with respect to all reasonable procedures sought to be
24 pursued by the Designating Party whose Protected Material may be affected.
25                (d)   If the Designating Party timely seeks a protective order, the Party
26 served with the subpoena or court order shall not produce any information designated in
27 this action as “CONFIDENTIAL” or “CONFIDENTIAL -- ATTORNEYS’ EYES
28 ONLY” before a determination by the court from which the subpoena or order issued,


                                                 - 10 -
Case 2:20-cv-00475-CBM-AS Document 33 Filed 05/20/20 Page 11 of 15 Page ID #:130



 1 unless the Party has obtained the Designating Party’s written permission. The
 2 Designating Party shall bear the burden and expense of seeking protection in that court
 3 of its confidential material and nothing in these provisions should be construed as
 4 authorizing or encouraging a Receiving Party in this Action to disobey a lawful directive
 5 from another court.
 6         9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 7               PRODUCED IN THIS LITIGATION
 8               (a)         The terms of this Order are applicable to information produced by a
 9 Non-Party in this Action and designated as “CONFIDENTIAL” or “CONFIDENTIAL -
10 - ATTORNEYS’ EYES ONLY.”                      Such information produced by Non-Parties in
11 connection with this litigation is protected by the remedies and relief provided by this
12 Order. Nothing in these provisions should be construed as prohibiting a Non-Party from
13 seeking additional protections.
14               (b)         In the event that a Party is required, by a valid discovery request, to
15 produce a Non-Party’s confidential information in its possession, and the Party is subject
16 to an agreement with the Non-Party not to produce the Non-Party’s confidential
17 information, then the Party shall:
18                     (1)         promptly notify in writing the Requesting Party and the Non-
19 Party that some or all of the information requested is subject to a confidentiality
20 agreement with a Non-Party;
21                     (2)         promptly provide the Non-Party with a copy of the Stipulated
22 Protective Order in this Action, the relevant discovery request(s), and a reasonably
23 specific description of the information requested; and
24                     (3)         make the information requested available for inspection by the
25 Non-Party, if requested.
26               (c)         If the Non-Party fails to seek a protective order from this court within
27 14 days of receiving the notice and accompanying information, the Receiving Party may
28 produce the Non-Party’s confidential information responsive to the discovery request. If


                                                      - 11 -
Case 2:20-cv-00475-CBM-AS Document 33 Filed 05/20/20 Page 12 of 15 Page ID #:131



 1 the Non-Party timely seeks a protective order, the Receiving Party shall not produce any
 2 information in its possession or control that is subject to the confidentiality agreement
 3 with the Non-Party before a determination by the court. Absent a court order to the
 4 contrary, the Non-Party shall bear the burden and expense of seeking protection in this
 5 court of its Protected Material.
 6         10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 7         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 8 Protected Material to any person or in any circumstance not authorized under this
 9 Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
10 the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
11 all unauthorized copies of the Protected Material, (c) inform the person or persons to
12 whom unauthorized disclosures were made of all the terms of this Order, and (d) request
13 such person or persons to execute the “Acknowledgment and Agreement to Be Bound”
14 that is attached hereto as Exhibit A.
15         11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
16               PROTECTED MATERIAL
17         When a Producing Party gives notice to Receiving Parties that certain
18 inadvertently produced material is subject to a claim of privilege or other protection, the
19 obligations of the Receiving Parties are those set forth in Federal Rule of Civil Procedure
20 26(b)(5)(B). This provision is not intended to modify whatever procedure may be
21 established in an e-discovery order that provides for production without prior privilege
22 review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the parties reach
23 an agreement on the effect of disclosure of a communication or information covered by
24 the attorney-client privilege or work product protection, the parties may incorporate their
25 agreement in the stipulated protective order submitted to the court.
26         12.    MISCELLANEOUS
27         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
28 person to seek its modification by the Court in the future.


                                                - 12 -
Case 2:20-cv-00475-CBM-AS Document 33 Filed 05/20/20 Page 13 of 15 Page ID #:132



 1         12.2 Right to Assert Other Objections. By stipulating to the entry of this
 2 Protective Order, no Party waives any right it otherwise would have to object to
 3 disclosing or producing any information or item on any ground not addressed in this
 4 Stipulated Protective Order. Similarly, no Party waives any right to object on any ground
 5 to use in evidence of any of the material covered by this Protective Order.
 6         12.3 Use of Designated Materials by Designating Party.             Nothing in this
 7 Protective Order shall limit a Designating Party’s use of its own information or materials,
 8 or prevent a Designating Party from disclosing its own information or materials to any
 9 person. Such disclosure shall not affect any designations made pursuant to the terms of
10 this Protective Order, so long as the disclosure is made in a manner that is reasonably
11 calculated to maintain the confidentiality of the information.
12         12.4 Filing Protected Material. A Party that seeks to file under seal any Protected
13 Material must comply with Local Civil Rule 79-5. Protected Material may only be filed
14 under seal pursuant to a court order authorizing the sealing of the specific Protected
15 Material at issue. If a Party’s request to file Protected Material under seal is denied by
16 the court, then the Receiving Party may file the information in the public record unless
17 otherwise instructed by the court.
18         13.    FINAL DISPOSITION
19         After the final disposition of this Action, as defined in paragraph 4, within 60 days
20 of a written request by the Designating Party, each Receiving Party must return all
21 Protected Material to the Producing Party or destroy such material. As used in this
22 subdivision, “all Protected Material” includes all copies, abstracts, compilations,
23 summaries, and any other format reproducing or capturing any of the Protected Material.
24 Whether the Protected Material is returned or destroyed, the Receiving Party must submit
25 a written certification to the Producing Party (and, if not the same person or entity, to the
26 Designating Party) by the 60 day deadline that (1) identifies (by category, where
27 appropriate) all the Protected Material that was returned or destroyed and (2) affirms that
28 the Receiving Party has not retained any copies, abstracts, compilations, summaries or


                                                 - 13 -
Case 2:20-cv-00475-CBM-AS Document 33 Filed 05/20/20 Page 14 of 15 Page ID #:133



 1 any other format reproducing or capturing any of the Protected Material. Notwithstanding
 2 this provision, Counsel are entitled to retain an archival copy of all pleadings, motion
 3 papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
 4 deposition and trial exhibits, expert reports, attorney work product, and consultant and
 5 expert work product, even if such materials contain Protected Material. Any such archival
 6 copies that contain or constitute Protected Material remain subject to this Protective
 7 Order as set forth in Section 4 (DURATION).
 8        14.    VIOLATION
 9        Any violation of this Order may be punished by any and all appropriate measures
10 including, without limitation, contempt proceedings and/or monetary sanctions.
11
          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
12
13
14 Dated: May 15, 2020                    By:     /s/ Frank Gregory Casella
                                                  Stephen M. Doniger, Esq.
15                                                Frank Gregory Casella, Esq.
16                                                DONIGER /BURROUGHS
                                                  Attorneys for Plaintiff
17
18
     Dated: May 15, 2020      By:         By:      /s/ Lara S Garner
19                                                Lara S Garner, Esq.
20                                                Gordon Rees Scully Mansukhani LLP
                                                  Attorney for Defendant LGB, Inc. and J. C.
21                                                Penney Corporation, Inc.
22
     Dated: May 15, 2020                  By:     /s/ Michael Charles Baum
23                                                Michael Charles Baum, Esq.
24                                                Resch Polster and Berger LLP
                                                  Attorneys for Defendant Pacific Eurotex
25                                                Corp. and Lord and Taylor, LLC
26
       FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
27     DATED: ________________________
                   May 20, 2020
                / s / Sagar
       _____________________________________
28
       Honorable Alka Sagar
       United States Magistrate Judge
                                                - 14 -
Case 2:20-cv-00475-CBM-AS Document 33 Filed 05/20/20 Page 15 of 15 Page ID #:134



 1                                         EXHIBIT A
 2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
 4         I,   _____________________________          [print   or   type    full   name],   of
 5 _________________ [print or type full address], declare under penalty of perjury that I
 6 have read in its entirety and understand the Stipulated Protective Order that was issued
 7 by the United States District Court for the Central District of California on [date] in the
 8 case of Taerim Co., Ltd.. v. LGB, Inc. et al. 2:20-cv-00475-CBM(ASx). I agree to
 9 comply with and to be bound by all the terms of this Stipulated Protective Order and I
10 understand and acknowledge that failure to so comply could expose me to sanctions and
11 punishment in the nature of contempt. I solemnly promise that I will not disclose in any
12 manner any information or item that is subject to this Stipulated Protective Order to
13 any person or entity except in strict compliance with the provisions of this Order.
14         I further agree to submit to the jurisdiction of the United States District Court for
15 the Central District of California for the purpose of enforcing the terms of this Stipulated
16 Protective Order, even if such enforcement proceedings occur after termination of this
17 action. I hereby appoint __________________________ [print or type full name] of
18 _______________________________________ [print or type full address and telephone
19 number] as my California agent for service of process in connection with this action or
20 any proceedings related to enforcement of this Stipulated Protective Order.
21
     Date: ______________________________________
22
23 City and State where sworn and signed: _________________________________
24 Printed name: _______________________________
25
     Signature: __________________________________
26
27
28
